Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-7, 9, and 21-22 are cancelled.

Reasons for Allowance
Claims 11-17, 19 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 11 is allowable because the prior art does not teach an apparatus, comprising: an analyte monitoring device comprising one or more processors; and3Response to 03/31/2021 0ffice ActionApplication Serial No. 16/589,819Client Docket No. 10190USC1 Attorney Docket No.: 075403-001102a memory operatively coupled to the one or more processors, the memory for storing instructions which, when executed by the one or more processors, causes the one or more processors to: determine at least one of a temperature level of a power source, a level of power remaining in the power source, an amount of power needed by at least one component of the analyte monitoring device; determine whether to cause the apparatus to enter a power saving mode in which an operation of the at least one component of the apparatus is suspended based on: at least one of the temperature level of the power source, the level of power remaining in the power source, or the amount of power needed by the at least one component, and whether one or more executable actions are in process; determine whether the one or more executable actions are in process based on one or more blocker flags, wherein each respective blocker flag of the one or more blocker flags is indicative of whether a respective executable action of the one or more executable actions is in process; and cause the analyte monitoring device to enter the power saving mode based on: at least one of the temperature level of the power source, the level of power of the power source, or the amount of power needed by the at least one component, and when the one or more executable actions are determined not to be in process based on the one or more blocker flags.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797